 Case 3:20-cr-03665-JLS Document 22 Filed 03/02/21 PageID.80 Page 1 of 2



1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                   CASE NO.: 20-CR-3665-JLS
12                       Plaintiff,
13         v.                                    ORDER GRANTING JOINT MOTION
                                                 TO CONTINUE MOTION
14   MATTHEW P. HERNANDEZ,                       HEARING/TRIAL SETTING
15                       Defendant.
16
17
18         Upon joint motion of the parties, IT IS HEREBY ORDERED that
19   Mr. Hernandez’s Motion Hearing/Trial Setting, currently scheduled for March 12,
20   2021, be continued to April 23, 2021, at 1:30 p.m. The Court finds the delay
21   attributable to the continuance to be excludable pursuant to 18 U.S.C. §
22   3161(h)(1)(D) and in the interests of justice for the reasons set forth in the Order of
23   the Chief Judge No. 18 and subsequent related orders.
24         SO ORDERED.
25   Dated: March 2, 2021
26
27
28
 Case 3:20-cr-03665-JLS Document 22 Filed 03/02/21 PageID.81 Page 2 of 2



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          2                      20-CR-3665-JLS

                                   PLEADING TITLE
